Case 1:21-cv-00163-MJT Document 1-2 Filed 04/12/21 Page 1 of 7 PageID #: 12
                                                                                 FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 4/6/2021 1 :27 PM
                                                                                 JAMIE SMITH
                                                                                 DISTRICT CLERK
                                                                                 B-207301
                                           NO. B-207301

 ANDRAE THIERRY,                                   §             IN THE DISTRICT COURT
           Plaintiff                               §
                                                   §
 V.                                                §             JEFFERSON COUNTY, TEXAS
                                                   §
 JEFFERSON COUNTY,                                 §
            Defendants                             §             60th JUDICIAL DISTRICT
                                                   §

                      PLAINTIFF'S FIRST SUPPLEMENTAL PETITION


         COMES NOW Andrae Thierry, Plaintiff, and files his First Supplemental Petition; and

 by way hereof, Plaintiff would show the following:

  1.     Plaintiff, and his wife Crystal are an African American couple who live in Jefferson

 County, Texas.

  2.     Both are graduates of Lamar University with degrees in Computer Science.

  3.     Both were employed by NJC in its MIS Department until Plaintiff was pretextually

  terminated, and both are qualified by education, and experience for their respective positions.

  4.     NJC has personnel policies which restrict employee use ofNJC property and services for

  purposes other than NJC interest or purposes, towit:

         "Effecth'e Mureh 2005, Personnel Policy Section 5.11      Computer~    Electronic MaH,

         and Internet lise. It is the policy of Jefferson County to ensure that the use of
         computers and electronic communications equipment is consistent with the

         County's legitimate business interest. Therefore, Jefferson County Management

         Information Systems Department (MIS), as an authorized representative of

         Jefferson County, reserves and intends to exercise the right to access and monitor

         the use of such equipment is deemed necessary. Employees shall adhere to the

         following guidelines when using computer and/or electronic communications

         equipment:



                                                                                               PAGEl
Case 1:21-cv-00163-MJT Document 1-2 Filed 04/12/21 Page 2 of 7 PageID #: 13




       1.     Computers, computer files, software, the E-Mail system and the Internet

       furnished to employees or County property intended primarily for business use

       only. Limited personal use ofthe Internet is allowed. However, employees are
       reminded that use of any and all Jefferson County property is primarily for the use

       and purpose of County-related business. Any personal use of the Internet is

       expected to be on the user's own time and is not to interfere with the person's job

       responsibilities. Employees should not use a password, access a file, or retrieve any

       stored information without authorization. County employees are prohibited from

       installing any software on County Computers on the Internet. Of specific note are

       those software products such as Kazaa, BearShare, Gnutella, Limewire, Wrapster,

       etc. that afford peer to peer connectivity and open up portals which pose a

       significant security risk to the County's Network. The use of radio station software

       programs, all of which utilized large amounts of bands with, or also prohibited on

       County machines, unless otherwise authorized, as the use of these programs

       interferes with the operation of the County's network. Such software (peer to peer

       and radio stations software) should never be installed on County owned computers

       or any computer attached to the County's network. Existing installations of such

       software should be reported to the MIS Department so that it may be removed

       immediately. County employees are prohibited from installing County software on
       their (non-Co.) personal computer, mobile servicing from otherwise authorized. In
       addition, employees are prohibited from altering the existing hardware or making
       additions to hardware on County computers.
       2.     The County prohibits the use of computers, the E- mail system or the

       Internet in ways that are disruptive to others. Foul, inappropriate, or of offensive

       messages or documents containing racial or religious slurs or sexually explicit

       language/photographs are prohibited. Employees should also note that E- mail




                                                                                         PACE2
Case 1:21-cv-00163-MJT Document 1-2 Filed 04/12/21 Page 3 of 7 PageID #: 14




       messages and other contents of a computer hard drive are public record and are

       open to public inspection in accordance with the Open Records Act ofthe State of
       Texas.

       3.       The County purchases and licenses the use of various types computer

        software for business purposes. The County does not own the copyright to the
       software or its related documentation and unless authorized by the software

       developer, does not have the right to reproduce it. Employees shall use the software

       only in accordance with the license agreement. According to the US copyright Law,

        illegal reproduction of software can be subject to civil damages and criminal

        penalties including fines and imprisonment.
        4.      The Internet is to be used primarily for County business only and is not to be

        used for personal gain. Employees should adhere to the highest professional/ethical

        standards when using the Internet as they are representatives of the County.

        Employees should not access to the Internet l\'ithout County-authorized virus

        detection software and enabled.

        5.      Employees having knowledge of the misuse of any computer equipment,

        electronic communications equipment or software shall notify their respective

        Department Head for Elected Official. If deemed appropriate, the Department Head

        or Elected Officials should notify the Human Resources Department and/or the
        Management Information Systems Department.
        6.      Employees in violation of any portion of this policy shall be subject to
        disciplinary action, up to and including termination.
 5.     At all times material hereto, MIS Department employees have access to all NJC

 employees personal identification and passwords used on the NJC computers, and by providing

 that information to NJC and its MIS Department, each employee thereby waiving his or her right

 to complain regarding any information accessed by any NJC employee, department or member




                                                                                           PAGE3
Case 1:21-cv-00163-MJT Document 1-2 Filed 04/12/21 Page 4 of 7 PageID #: 15




 of the public, specifically waiving any right of privacy to personal information placed on the

 NJC computers.

 6.      As an example, JeffK. Ross, current head of the MIS Department has set the scofflaw

 example to his fellow workers by using the NJC computers to redeem personal online rewards

 and commercial advantages.

 7.      Other County employees provide personal data and information as well as communicate

 with intimate friends or acquaintances and are not disciplined for their non-compliance with NJC

 personnel policies; other County MIS employees outside of Plaintiffs protected class subject to

 access the personal E-file correspondences or personal information deposited on the NJC E-

 maiVInternet systems, or search for County employee infractions ofNJC County Policy 5.11,
                               1
 without being disciplined.

 8.      Any intentional violation ofNJC personnel policies by a County employee is arbitrary

 and capricious, and therefore illegal.

 9.      Plaintiffs observation and documenting co-worker's Mary Helm's (White) arbitrary and

 capricious violation ofNJC personnel policies cannot be a legitimate business reason to

 terminate Plaintifrs employment with the NJC.

 10.     Plaintiff did not violate any NJC or County policy or state law by observing and

 documenting Mary Helm's (White co-worker) use of the NJC' s or County's internet or E-mail

 programs for her personal gain in purchasing real estate; neither has Plaintiff violated any NJC or
 County policy or state law by observing and documenting any other NJC co-worker's personal

 use of the NJC's or County's internet or E-mail programs other than for County business only.

 11.     Plaintiff was terminated and harassed for arbitrary and capricious reasons in violation of

 his constitutional right to substantive due process.




 1
   See, Department of Homeland Security v. Regents ofUniv. of Cal., 140 S. Ct. 1891 (2020);Mosley v. Tex. Health
 & Human Servs. Comm'n, 593 S.W.3d 250 (Tex. 2019); Patel v. Tex. Dep't of Licensing, 469 S.W.3d 69 (Tex.
 2015).



                                                                                                         PAGE4
Case 1:21-cv-00163-MJT Document 1-2 Filed 04/12/21 Page 5 of 7 PageID #: 16




 12.       Therefore, Plaintiff has pled a prima facie 2 case of race discrimination by pleading he is

 1.) African American male, 2.) qualified for the position he held, 3.) suffered an adverse

 employment action, and 4.) was replaced by a White female.

 13.        Since no confessions or direct evidence of racism have been made by the White MIS

 management enclave, it is up to Plaintiff to engage in the McDonnell-Douglas v Green burden

 shifting framework, and the claim that Plaintiff was fired for a legitimate, non-discriminatory

 reason, is ill-formed for he was fired at best for arbitrary and capricious reasons which implicate

 a violation of Plaintiff's free speech, and substantive and procedural due process rights, secured

 to him by the United States Constitution First and Fourteenth Amendments 3 and the Texas

 Constitution Article One Sections 3, 8, and 19. 4

 14.       Neither Ross, nor Helm, nor any other White employee of the MIS, all being commonly

 supervised by the MIS Department Director were disciplined for violating NJC Personnel Policy

 5.11; and now, Ross is the Director!

 15.       Plaintiff dually filed his Charge of Discrimination within 180 days of his termination,

 with EEOC and TWC.

              2
                To establish a prima facie case of race discrimination, the employee must show that
              he (1) is a member of a protected class; (2) was qualified for his position; (3) suffered
              an adverse employment action; and (4) was replaced by someone outside of his
              protected class or others similarly situated were treated more favorably. Reeves v.
              Sanderson Plumbing Prods., Inc.,530 U.S. 133, 142, 120 S.Ct. 2097.2106, 147
              L.Ed.2d 105 (2000); AutoZone, Inc. v. Reyes,272 S.W.3d 588, 592 (Tex.2008). If the
              plaintitT is successful, the burden shifts to the employer to articulate a legitimate,
              nondiscriminatory reason for the adverse employment action. Quantum Chem.,47
              S.W.3d at 477 (quoting McDonnell Douglas,411 U.S. at 802, 93 S.Ct..at 1824 ). The
              burden then shifts back to the plaintiff to show that the employer's reason was a pretext
              for discrimination. McDonnell Douglas,41l U.S. at 807, 93 S.Ct. at 1826--27.
              Although intermediate evidentiary burdens shift back and forth under this framework,
              the ultimate burden of persuading the trier-of-fact that the defendant intentionally
              discriminated against the plaintiff remains at all times with the plaintiff. Reeves,530
              U.S. at 143, 120 S.Ct. at 2106.
 Donaldson v. Tex. Dep't ofAging & Disability Servs., 495 S.W.3d 421, 434-35 (Tex. App. 2016)

 3
     Title 42 USCA § 1983
 4
     City of Beaumont v. Bouillion, 896 S. W.2d 143 (Tex. 1995)



                                                                                                  PAGES
Case 1:21-cv-00163-MJT Document 1-2 Filed 04/12/21 Page 6 of 7 PageID #: 17




 16.     Plaintiff received a Right to File a Civil Action, and filed his lawsuit herein within 60

 days from his receipt of that notice and within two years from being terminated.

 17.     Plaintiffs Free Speech was implicated in his protest of Departmental discrimination

 against him when repeatedly denied a promotion because of discrimination.

 18.     Plaintiff's Substantive Due Process was implicated because of his being falsely accused

 of violating County and/or State computer access laws, and terminated; and being targeted by

 NJC as the result of the NJC violating its own policies, without reasoned analysis or explanation.

 19.     Plaintiff's procedural due process was implicated because ofPlaintitfbeing terminated
                                                                   5
 without being afforded the basic minima of due process.

                                                     Prayer

         WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that upon final

 trial plaintiff have judgment against defendant for the following relief:
                   1.     An award of actual damages in the minimum amount of
                          $900,000.00, with prejudgment interest at the legal rate.
                  2.      reasonable and necessary Attorney fees and costs of suit;
                  3       Post judgment interest at the rate established by law; and
                  4.      A show cause order whereby Defendant would be
                          required to appear and show cause as to why
                          Plaintiff should not be reinstated to his position
                          forthwith, pending trial hereon.
                  5.      Such other and further relief, at law or in equity, to
                          which Plaintiff may show himself justly entitled.

                                                     Respectfully submitted,
                                                     By: SILARRY WAITS
                                                           Larry Watts
                                                     State Bar No. 20981000
                                                     WATTS & COMPANY, LAWYERS, Ltd.
                                                     P.O. Box 2214
                                                     Missouri City, Texas 77459
                                                     Ph. (281) 431-1500
                                                     Fax (877) 797-4055
                                                     Wattstrial@gmail.com
                                                     Attorney for Plaintiff, Andrae Thierry


 5
  See: Ferguson v. Thomas, 430 F.2d 852 (5th Cir. 1970); Johnson v. San Jacinto Jr. College, 498 F. Supp. 555 (S.D.
 Tex. 1980).



                                                                                                            PAGE6
Case 1:21-cv-00163-MJT Document 1-2 Filed 04/12/21 Page 7 of 7 PageID #: 18




                                CERTIFICATE OF SERVICE

  I, Larry Watts certify that a true and correct copy of this document has been served on Quentin
  Price, Esq. at gprice(ci{co.jefferson.tx:.us by filing with the eFile Texas, on Apri16, 2021.

                                                            IS LARRY WAITS




                                                                                            PAGE7
